--------------------------------------------------------------------------------



EXHIBIT 10.37

JACK HENRY & ASSOCIATES, INC.
1996 STOCK OPTION PLAN


(As Amended Effective May 9, 2008)





 

     1.     PURPOSES OF THE PLAN



This 1996 Stock Option Plan (the "Plan") is intended to promote the interests of
JACK HENRY & ASSOCIATES, INC. ("JHA") by providing a method whereby those
employees of JHA or its subsidiaries who are primarily responsible for the
management, growth and financial success of JHA and its subsidiaries may be
offered incentives and rewards which will encourage them to acquire a
proprietary interest, or otherwise increase their proprietary interest in JHA
and remain in the service and employ of JHA or its subsidiaries.



     2.     ADMINISTRATION OF THE PLAN



     

(a)     The Plan shall be administered by the Board of Directors (the "Board")
of JHA. The Board, however, may at any time appoint a committee ("Committee") of
two (2) or more non-employee directors and delegate to such Committee one or
more of the administrative powers allocated to the Board under the provisions of
the Plan, including (without limitation) the power to determine the person or
persons to be granted options under the Plan, the number of shares to be covered
by such options, whether such options are to be incentive stock options
("Incentive Option") under Section 422 of the Internal Revenue Code of 1986, as
amended (the "Code") or nonqualified options not intended to meet the
requirements of Section 422, and the time or times at which options are to be
exercisable. Members of the Committee shall serve for such period of time as the
Board may determine and shall be subject to removal by the Board at any time.
The Board may also at any time terminate the functions of the Committee and
reassume all powers and authority previously delegated to the Committee.





     

(b)     References to the Committee in various sections of the Plan shall be of
no force or effect unless the Committee is at the time responsible for the
administration of the section of the Plan which includes the reference to the
Committee. The Board is authorized (subject to the provisions of the Plan) to
establish such rules and regulations as it may deem appropriate for the proper
administration of the Plan and to make such determinations under, and issue such
interpretations of, the Plan and any outstanding options as it may deem
necessary or advisable. Decisions of the Board or the Committee, as the case may
be, shall be final and binding on all parties who have an interest in the Plan
or any outstanding option.





     

(c)     All determinations made and other actions taken by the Board or
Committee shall be made by the affirmative vote of a majority of the members of
the Board or Committee, but any determination or action reduced to writing and
signed by a majority of the members of the Board or Committee shall be fully as
effective as if it had been made or taken by a majority vote at a meeting duly
called and held.





     3.     ELIGIBILITY FOR OPTION GRANTS



     

(a)     The persons who shall be eligible to receive options pursuant to the
Plan are such employees of JHA, any Subsidiary Corporation of JHA ("Subsidiary
Corporation") or any Affiliated Company of JHA, as hereinafter defined,
including employees who are members of the Board of JHA, as the Board or
Committee shall from time to time select. As used herein, the term "Subsidiary
Corporation" shall be defined as set forth in Section 424(f) of the Code.





     

(b)     The Board or Committee shall have full authority to determine the number
of shares to be covered by granted options, whether options are to be Incentive
Options under Section 422 of the Code or nonqualified options not intended to
meet the requirements of Section 422, the time or times at which options are to
be exercisable, and such other terms and conditions as may be applicable to such
options.





     4.     STOCK SUBJECT TO THE PLAN



     

(a)     The stock issuable under the Plan shall be shares of JHA authorized but
unissued or reacquired Common Stock par value $.01 ("Common Stock"). The
aggregate number of shares which may be issued under the Plan (and which may be
issued pursuant to the exercise of Incentive Options) shall not exceed Eighteen
Million (18,000,000) shares. The total number of shares issuable under the Plan
shall be subject to adjustment from time to time in accordance with subsection
(c) below. [Reflects amendments of 11-29-99 and 10-29-02, and stock splits
through 3-2-01.]





     

(b)     Should an option expire, be surrendered in whole or in part or terminate
for any reason without being exercised, then the shares subject to the portion
of the option expired, surrendered or not so exercised shall be available for
subsequent option grants under the Plan; provided, however, shares subject to
any option or portion thereof surrendered in accordance with Section 7 of the
Plan shall not be available for subsequent option grants under the Plan.





     

(c)     In the event any change is made to the Common Stock issuable under the
Plan (whether by reason of merger, consolidation, reorganization,
recapitalization, or exchange of shares or by stock dividend, stock split,
combination of shares, or other change in capital structure effected without
receipt of consideration), then unless such change results in the termination of
all outstanding options pursuant to the provisions of Section 7 of the Plan,
such adjustments shall be made in the maximum number and/or class of shares
issuable under the Plan and in the number, class of shares and/or the option
price per share of the stock subject to each outstanding option as may be
determined by the Board to be appropriate in order to prevent the dilution of
benefits hereunder or under outstanding options.





     5.     TERMS AND CONDITIONS OF OPTIONS



     

(a)     Option Agreements. The granting of an option hereunder shall occur at
the time the Board or Committee adopts a resolution granting an option pursuant
to this Plan or at such later date as may be specified by the Board or the
Committee in such resolution (the "Grant Date"). Options granted pursuant to the
Plan shall be evidenced by instruments in such form and containing such terms
and conditions as the Board shall from time to time authorize; provided,
however, that each such instrument shall comply with and incorporate the terms
and conditions specified in this Section 5.





     

(b)     Option Price.





     

(1)     The option price per share shall be fixed by the Board or Committee, but
in no event shall the option price per share be less than one hundred percent
(100%) of the fair market value of a share of Common Stock on the date of the
option grant.





     

(2)     The option price shall become immediately due upon exercise of the
option and shall be payable in one of the alternative forms specified below:





     

(A)     full payment in cash, or by check or wire transfer payable to JHA;





     

(B)     full payment in shares of Common Stock having a fair market value on the
Exercise Date (as such term is defined below) equal to the option price;





     

(C)     any combination of cash, check or wire transfer payable to JHA and/or
shares of Common Stock valued at fair market value on the Exercise Date, equal
in the aggregate to the option price; or





     

(D)     solely with respect to nonqualified options granted under the Plan, by a
"net exercise" arrangement pursuant to which JHA will not require a payment of
the option price but will reduce the number of shares of common stock issued
upon the exercise by the largest number of whole shares that has a fair market
value on the Exercise Date that does not exceed the aggregate option price. With
respect to any remaining balance of the aggregate option price, JHA will accept
a cash payment from the optionee.





For purposes of this subsection (2), the Exercise Date shall be the date on
which written notice of the exercise of the option is delivered to JHA, together
with payment of the option price for the purchased shares.



     

(3)     The fair market value of a share of Common Stock on any relevant date
under subsections (1) and (2) above (and for all other valuation purposes under
the Plan) shall be determined in accordance with the following provisions:





     

(A)     If the Common Stock is not at the time listed or admitted to trading on
any stock exchange, but is traded in the over-the-counter market, the fair
market value shall be the reported closing price of one share of Common Stock on
the valuation date in the over-the-counter market, as such prices are reported
by the National Association of Securities Dealers, Inc. through its NASDAQ
system or any successor system. If there is no reported closing price on the
valuation date, then the mean between the last reported bid price and last
reported asked price (or, if available, the closing price) on the last date
preceding the valuation date for which such quotations or prices existed shall
be determinative of fair market value.





     

(B)     If the Common Stock is at the time listed or admitted to trading on any
stock exchange, then the fair market value shall be the reported closing price
of one share of Common Stock on the valuation date on the stock exchange
determined by the Board or Committee to be the primary market for the Common
Stock, as such price is officially quoted by such exchange. If there is no
reported closing price on such exchange on the valuation date, then the fair
market value shall be the mean between the last reported high and low sales
prices (or, if available, the closing price) on the exchange on the last date
preceding the valuation date for which such quotations exist.





     

(C)     If the Common Stock at the time is neither listed nor admitted to
trading on any stock exchange nor traded in the over-the-counter market, then
the fair market value shall be determined by the Board after taking into account
such factors as the Board shall deem appropriate, including valuations of the
stock performed by independent appraisers selected by the Board.





     

(c)     Term and Exercise of Options. Each option granted under the Plan shall
become exercisable at such time or times and upon fulfillment of such conditions
as are determined by the Board and for such period of time thereafter and for
such number of shares as shall be determined by the Board or Committee and set
forth in the instrument evidencing such option. However, no option granted under
the Plan shall have a term in excess of ten (10) years from the grant date.





     

(d)     Assignability. For the first six (6) months after the date of grant, no
option granted under the Plan shall be transferable by the optionee other than
by will or by the laws of descent and distribution. Following the first six (6)
months after the date of grant, options may be transferred during the lifetime
of an optionee, to any "Permitted Transferee". "Permitted Transferees" shall
include members of the immediate family of the optionee, any charity qualified
under 501(c)(3) of the Internal Revenue Code and any trust established for the
benefit of the optionee or the optionee's immediate family members. For this
purpose, "immediate family member" shall mean the optionee's spouse, children,
step-children, grandchildren and step-grandchildren and any partnership,
corporation, limited liability company or other entity, all the beneficial
interests in which are held by the optionee or immediate family members.
Permitted Transferees may only transfer options to other Permitted Transferees
of the optionee. JHA may disregard any transfer of an option which has not been
properly registered with JHA or its agents. In the event of a death of a
Permitted Transferee who held options at death, such options shall thereafter be
exercisable, as provided in subsection (f)(3), by such person(s) entitled to do
so under the will of the Permitted Transferee, or by the legal representative of
the Permitted Transferee.





     

(e)     Employment Status. For purposes of Section (f) of this Section 5, an
optionee shall be deemed to be an employee of JHA if such optionee is employed
by i) JHA; ii) a Parent Corporation (as that term is defined in Section 424(e)
of the Code) of JHA ("Parent Corporation"); iii) a Subsidiary Corporation of
JHA; or iv) any corporation in which JHA directly or indirectly owns stock
possessing at least twenty percent (20%) of the total combined voting power of
all classes of stock:, or any partnership in which JHA directly or indirectly
owns at least twenty percent (20%) of the capital interest or profits interest
("Affiliated Company") (JHA and all such other companies are sometimes
hereinafter referred to as the "employer corporation"); provided, however, that
if an optionee is employed by an Affiliated Company, no shares of stock acquired
by such optionee upon exercise of an Incentive Option will be eligible to
qualify for tax treatment under Section 422 of the Code unless such optionee was
employed by JHA, a Subsidiary Corporation or a Parent Corporation of JHA on the
date such Incentive Option was granted and such optionee acquires such stock by
exercising such Incentive Option not later than three (3) months from the date
such optionee is last employed by JHA, a Subsidiary Corporation or a Parent
Corporation of JHA.





     

(f)     Effect of Termination of Employment



     

(1)     In the event the employment of an employee to whom an option has been
granted under the Plan shall be terminated other than by reason of permanent
disability within the meaning of Section 22 (e) (3) of the Code, retirement
pursuant to any retirement plan of an employer corporation, or by death, then
(i) all unvested options shall immediately terminate and (ii) all vested and
exercisable options held by such employee under the Plan shall terminate and no
longer be exercisable after 30 days following the date of such termination of
employment (but in any event not later than the termination date of the option).
Options granted under the Plan shall not be affected by any change of duties or
position so long as the optionee continues to be in the employ of JHA. The
option agreements may contain such provisions as the Board shall approve with
reference to the effect of approved leaves of absence. If an interest in an
option granted under the Plan is required by law to be transferred to a
non-employee spouse of the Optionee pursuant to an order of a court in a divorce
proceeding, such option must be exercised by the non-employee spouse within
thirty (30) days following such transfer. If the non-employee spouse fails to
exercise the option within the thirty day period, such option shall be deemed to
be terminated and forfeited notwithstanding any vesting or other terms herein.
[as amended 1-28-00 and 4-26-01]





     

(2)     If an employee holding an option which has not expired or terminated
shall become permanently disabled within the meaning of Section 22(e) (3) of the
Code, then the employee shall have a period of one (1) year from the date of
cessation of employee status during which to exercise such option or options for
the number of shares for which such option or options are exercisable on the
date of cessation of employee status, but in no event shall such options be
exercisable after the specified expiration date of the option term. Upon the
expiration of such limited period of exercisability, or (if earlier) upon the
expiration of the option term, the option shall terminate and cease to be
exercisable.





     

(3)     If an employee holding an option which has not expired or terminated
shall retire pursuant to any retirement plan of any employer corporation, then
the employee shall have a period of three (3) months from the date of cessation
of employee status during which to exercise such option or options for the
number of shares for which such option or options are exercisable on the date of
cessation of employment status, but in no event shall such options be
exercisable after the specified expiration date of the option. Upon the
expiration of such limited period of exercisability, or (if earlier) upon the
expiration of the option term, the option shall terminate and cease to be
exercisable.





     

(4)     If a person holding an option which has not expired or terminated shall
die, then the estate of the decedent or the person or persons to whom his or her
rights under the option were transferred by will or by the laws of descent and
distribution shall have a period of one (1) year from the date of death during
which to exercise such option or options for the number of shares as to which
the decedent could have exercised such option at the time of his or her death,
but in no event shall such options be exercisable after the specified expiration
date of the option term. Any such exercise shall be effected by written notice
to the Board from the persons entitled to exercise the option and the person or
persons giving the same shall furnish to the Board such other documents or
papers as the Board may reasonably require, including, without limitation,
evidence of the authority of such person or persons to exercise the option and
evidence satisfactory to the Board that any death taxes payable with respect to
such shares have been paid or provided for. Upon the expiration of such limited
period of exercisability, or (if earlier) upon the expiration of the option
term, the option shall terminate and cease to be exercisable.





     

(g)     Stockholder Rights. An option holder shall have none of the rights of a
stockholder with respect to any shares covered by the option until such
individual shall have exercised the option, paid the option price and been
issued a stock certificate for the purchased shares. Upon exercise of the
option, payment of the option price and issuance of the stock certificate, the
option holder shall have all of the rights of a stockholder with respect to such
shares including voting and dividend rights, subject only to the provisions of
this Plan and other instruments implementing the provisions hereof.





     (h)     Change in Option Terms. Notwithstanding the terms of this Plan or
of individual option agreements granted hereunder, the Board or Committee may,
in its discretion, upon the death, disability or termination of employment of
the option holder, or in such other circumstances as the Board or Committee may
deem appropriate in it sole discretion, extend the term of the option or
accelerate vesting thereof. In no event, however, shall the term of any option
be extended to a date after ten (10) years from the grant date. [amended
6-29-2005]



     (i)     Withholding.



     

(1)     Upon any exercise of a nonqualified stock option, the Optionee shall
make appropriate arrangements with JHA to provide for the minimum amount of
additional withholding required by applicable federal and state income tax and
payroll laws, including payment of such taxes through delivery of Common Stock
or by withholding Common Stock to be issued under the Option, as provided in
Section 13 hereof.





     

(2)     In the event that an Optionee makes a disposition (as defined in Code
section 424(c)) of any Common Stock acquired pursuant to the exercise of an
Incentive Option prior to the later of (i) the expiration of two years from the
date on which the Incentive Option was granted or (ii) the expiration of one
year from the date on which the Option was exercised, the Optionee shall send
written notice to JHA at its principal office (Attention: General Counsel) of
the date of such disposition, the number of shares disposed of, the amount of
proceeds received from such disposition, and any other information relating to
such disposition as JHA may reasonably request. The Optionee shall, in the event
of such a disposition, make appropriate arrangements with JHA to provide for the
amount of additional withholding, if any, required by applicable federal and
state income tax laws.





     6.     INCENTIVE OPTIONS.



     

(a)     The additional terms and conditions specified below shall be applicable
to all Incentive Options granted under the Plan. Options which are specifically
designated as "nonqualified" options when issued under the Plan shall not be
subject to such additional terms and conditions.





     

(1)     Dollar Limitation. The aggregate fair market value (determined as of the
respective date or dates of grant) of the Common Stock with respect to which
Incentive Options granted under the Plan (or any other plan of JHA or its parent
or subsidiary corporations) are exercisable for the first time by any optionee
during any calendar year shall not exceed One Hundred Thousand Dollars
($100,000) or such greater amount as may be permitted under subsequent
amendments to Section 422 of the Code.





     

(2)     Ten Percent (10%) Shareholder. If any employee to whom an Incentive
Option is to be granted pursuant to the provisions of the Plan is on the date of
grant the owner of stock (as determined under Section 424(d) of the Code)
possessing more than 10% of the total combined voting power of all classes of
stock of JHA or any one of its Parent or Subsidiary Corporations, then the
following special provisions shall be applicable to the Incentive Option granted
to such individual:





     

(A)     The option price per share of the Common Stock subject to such Incentive
Option shall not be less than one hundred ten percent (110%) of the fair market
value of one share of Common Stock on the date of grant; and





     

(B)     No such Incentive Option shall have a term in excess of five (5) years
from the date of grant.





     

(3)     Assignability. During the lifetime of the optionee, the Incentive Option
shall be exercisable only by the optionee and shall not be assignable or
transferable by the optionee otherwise than by will or by the laws of descent
and distribution.





     

(b)     Except as modified by the preceding provisions of this Section 6, all
the provisions of the Plan shall be applicable to Incentive Options granted
hereunder.





     7.     SURRENDER AND TERMINATION OF OPTIONS.



     

(a)     If either JHA or its stockholders enter into an agreement to dispose of
all or substantially all of the assets of JHA or fifty percent (50%) or more of
the outstanding voting stock of JHA by means of a sale, merger, reorganization
or liquidation, then the Board shall have the discretionary authority,
exercisable upon such terms and conditions as it deems appropriate, to authorize
the surrender of all unexercised options in exchange for a cash distribution
equal in amount to the difference between i) the fair market value at the
authorized surrender date of the shares for which the surrendered option or
portion thereof is at the time exercisable, and ii) the aggregate option price
payable for such shares.





     

(b)     If, in connection with any such sale, merger, reorganization or
liquidation, provision is made for each outstanding option to either be assumed
by the successor corporation (or parent thereof) or be replaced with a
comparable option to purchase shares of the capital stock of the successor
corporation (or parent thereof), each person holding unexercised options shall
be entitled to have such options assumed by the successor corporation (or parent
thereof) or replaced with a comparable option, as the case may be. The
determination of option comparability will be made by the Board, and its
determination shall be final, binding and conclusive.





     

(c)     Upon consummation of such sale, merger, reorganization or liquidation,
all outstanding options under the Plan shall terminate and cease to be
exercisable, unless assumed by the successor corporation (or parent thereof).





     

(d)     The grant of options under the Plan shall in no way restrict or affect
the right of JHA or its stockholders to adjust, reclassify, reorganize or
otherwise change its capital or business structure or to merge, consolidate,
dissolve, liquidate or sell or transfer all or any part of its business or
assets.





     8.     CANCELLATION AND NEW GRANT OF OPTIONS

.





     

The Board shall have the authority to effect, at any time and from time to time,
with the consent of the affected option holders, the cancellation of any or all
outstanding options under the Plan. [amended 10-29-02]





     9.     AMENDMENT OF THE PLAN.



     

The Board shall have the exclusive power and authority to amend or modify the
Plan in any or all respects whatsoever; provided, however, that no such
amendment or modification shall, without the consent of the option holders,
adversely affect rights and obligations with respect to options at the time
outstanding under the Plan; and provided, further, that the Board shall not,
without the approval of the stockholders of JHA, i) increase the maximum number
of shares issuable under the Plan, except for permissible adjustments under
Section 4(c); ii) materially modify the eligibility requirements for the grant
of options under the Plan; or iii) make any other changes in the Plan which
require stockholder approval pursuant to Section 422 of the Internal Revenue
Code.





     10.     EFFECTIVE DATE AND TERM OF PLAN

.





     

(a)     The Plan shall become effective upon the later of i) November 1, 1996 or
ii) the date the Plan shall have been approved by the JHA stockholders. The
Board or Committee may grant options under the Plan at any time after the
effective date and before the date fixed herein for termination of the Plan. The
JHA 1987 Stock Option Plan shall terminate upon the effective date of this Plan,
provided that all options then outstanding under the 1987 Stock Option Plan
shall thereafter continue to have force and effect in accordance with the
provisions of the instruments evidencing such options.





     

(b)     Unless sooner terminated by the Board or otherwise, the Plan shall
terminate upon the earlier of i) the tenth (10th) anniversary of the effective
date of the Plan, or ii) the date on which all shares available for issuance
under the Plan shall have been issued pursuant to the exercise or surrender of
options granted hereunder. If the date of termination is determined under clause
(i) above, then options outstanding on such date shall thereafter continue to
have force and effect in accordance with the provisions of the instruments
evidencing such options.





     

(c)     Options may be granted under this Plan to purchase shares of Common
Stock in excess of the number of shares then available for issuance under the
Plan, provided i) an amendment to increase the maximum number of shares issuable
under the Plan is adopted by the Board prior to the initial grant of any such
option and is thereafter approved by the stockholders of JHA, and ii) each
option so granted is not to become exercisable, in whole or in part, at any time
prior to the obtaining of such stockholder approval.





     11.     USE OF PROCEEDS

.





     

The proceeds received by JHA from the sale of shares pursuant to options granted
under the Plan shall be used for general corporate purposes.





     12.     STOCK RESERVE

.





     

JHA shall, at all times during the term of this Plan, reserve and keep available
such number of shares of stock as will be sufficient to satisfy the requirements
of this Plan. Such obligation to reserve shares of stock shall apply only with
respect to options actually outstanding under this Plan and not with respect to
the total number of shares available under this Plan for which options have not
been granted.





     13.     WITHHOLDING



     

(a)     Withholding Requirement. JHA's obligations to deliver shares of Common
Stock upon the exercise of an Option shall be subject to the Optionee's
satisfaction of all applicable federal, state and local income and other tax
withholding requirements.





     

(b)     Withholding with Stock. The Optionee may pay all minimum required
amounts of tax withholding, or any part thereof, by electing to transfer to JHA,
or to have JHA withhold from the Common Stock otherwise issuable to the
Optionee, Common Stock having a value not greater than the minimum amount
required to be withheld under federal, state or local law or such lesser amount
as may be elected by the Optionee. The Committee may require that any shares
transferred to JHA have been held or owned by the Optionee for a minimum period
of time. The value of Common Stock to be withheld shall be based on the Fair
Market Value of the Common Stock on the date that the amount of tax to be
withheld is to be determined (the "Tax Date"), as determined by the Committee.
Any such elections by Optionee to have shares of Common Stock withheld for this
purpose must be made prior to the Tax Date, and shall be irrevocable.





     14.     LISTING, REGISTRATION AND COMPLIANCE WITH LAWS AND REGULATIONS

.



     

Each option shall be subject to the requirement that if at any time the Board
shall determine, in its discretion, that the listing of the shares subject to
the option upon any securities exchange or the registration or qualification of
such shares under any state or federal securities or other law or regulation, or
the consent or approval of any governmental regulatory body, is necessary or
desirable as a condition of, or in connection with, the granting of such option
or the issue or purchase of the shares thereunder, no such option may be
exercised in whole or in part unless such listing, registration, qualification,
consent or approval shall have been effected or obtained free of any conditions
not acceptable to the Board, and the option holder will supply JHA with such
certificates, representations and information as JHA shall request and shall
otherwise cooperate with JHA in obtaining such listing, registration,
qualification, consent or approval. In the case of officers and other persons
subject to Section 16(b) of the Securities Exchange Act of 1934, the Board may
at any time impose any limitations upon the exercise of an option which, in the
Board's discretion, are necessary or desirable to permit transactions hereunder
by such persons to comply with Section 16(b) and the rules and regulations
thereunder. If JHA, as part of an offering of securities or otherwise, finds it
desirable because of federal or state regulatory requirements to reduce the
period during which any options may be exercised, the Board may, in its
discretion and without the option holders' consent, so reduce such period on not
less than fifteen (15) days' written notice to the option holders.





[Plan as amended effective as of May 9, 2008]